DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the third dielectric layer comprising an Ajinomoto build up film have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liang et al. (US 2015/0194404).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 contains the trademark/trade name “Ajinomoto build up film.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the material of the third dielectric layer and, accordingly, the identification/description is indefinite.
Claims 2-9 and 11-18 are indefinite due to their dependence on indefinite claims 1 and 10 respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 2011/0316170) in view of Wada et al. (US 2015/0313015), Liang et al. (US 2015/0194404), and Horiuchi et al. (US 2009/0133917).
In reference to claim 1, Muramatsu et al. (US 2011/0316170), hereafter “Muramatsu,” discloses a package, with reference to Figure 17, comprising: a substrate 10 comprising a core 11, a first dielectric layer 12 on a first side of the core, a second dielectric layer 13 on a second side of the core opposite the first dielectric layer, and third dielectric layer 75 on the first 
a plurality of pads 21 embedded in the third dielectric layer such that a surface of each of the plurality of pads is exposed and below a surface of the third dielectric layer, the plurality of pads configured to connect to a flip chip semiconductor die and extend through the third dielectric layer; 
a plurality of traces 20 embedded in the third dielectric layer such that a surface of each of the plurality of traces is exposed and below the surface of the third dielectric layer and extends through the third dielectric layer, paragraphs 61 and 115;
 a first via proximate to a first edge of the substrate; and a second via proximate to a second edge of the substrate opposite the first edge, paragraph 16.
Muramatsu is silent regarding a fourth dielectric layer on the third dielectric layer, the substrate having an asymmetric structure about the core, the third dielectric layer comprising a first material including Ajinomoto build up film, the fourth dielectric comprising a second material different from the first material, the package extends further from the first side than the second side, and at least two of the plurality of traces between each pair of adjacent pads of the plurality of pads.
Wada et al. (US 2015/0313015), hereafter “Wada,” discloses a package structure including teaching a fourth dielectric, 5 in Figure 2, on third dielectric layer 4, wherein the substrate has an asymmetric structure about the core 2, and the package extends further from the first side than the second side, Figure 2 and paragraph 35. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a fourth dielectric layer on the third dielectric layer, the substrate to have an asymmetric structure about the core, 
Wada does not disclose the third dielectric layer comprising a first material, the fourth dielectric comprising a second material different from the first material and at least two of the plurality of traces between each pair of adjacent pads of the plurality of pads.
Liang et al. (US 2015/0194404), hereafter “Liang,” discloses a package including teaching a third dielectric layer 130 in Figure 10, comprising a first material including Ajinomoto build up film, and a fourth dielectric 410 comprising a second material (solder resist) different from the first material, paragraphs 20 and 27. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the third dielectric layer to comprise a first material including Ajinomoto build up film, and the fourth dielectric to comprise a second material different from the first material. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one insulator for another. 
Liang does not disclose at least two of the plurality of traces between each pair of adjacent pads of the plurality of pads.
Horiuchi et al. (US 2009/0133917), hereafter "Horiuchi," discloses a package structure including teaching at least two of a plurality of traces 4 between each pair of adjacent pads 3a of the plurality of pads, paragraph 6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form at least two of the plurality of traces 
In reference to claims 4, 5, 13, and 14, Horiuchi discloses the distance between one of the plurality of pads and an adjacent one of the plurality of traces is less than approximately 15 µm and between approximately 5 to 15 µm, (for example 6 µm, following the implied formula of (P-D)/5 = pitch minus diameter divided by 5 equal parts for two lines and three spaces) paragraph 8.
In reference to claims 6, 7, 15, and 16, Horiuchi discloses the width of each of the plurality of traces is less than approximately 15 µm and between approximately 3 to 15 µm, paragraph 8.
In reference to claims 8 and 17, Horiuchi discloses one to three of the plurality of traces 4 are between each adjacent ones of the plurality of pads 3, Figure 1.
In reference to claims 9 and 18, Muramatsu is silent regarding the package being incorporated into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle.
The examiner takes OFFICIAL NOTICE that it is well known in the art to incorporate semiconductor device packages into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the package into a device selected 
In reference to claim 10, Muramatsu discloses a package, with reference to Figure 17, comprising: a substrate 10 comprising a core 11, a first dielectric layer 12 on a first side of the core, a second dielectric layer 13 on a second side of the core opposite the first dielectric layer, and a means for insulation 75 on the first dielectric layer, paragraph 60, the substrate is configured for attachment to a printed circuit board on the second side of the core, paragraph 67; 
means for connection 21 embedded in the means for insulation such that a surface of each of the means for connection is exposed and below a surface of the means for insulation, the means for connection configured to connect to a flip chip semiconductor die and extend through the means for insulation; 
means for routing 20 embedded in the means for insulation such that a surface of each of the means for routing is exposed and below the surface of the means for insulation and extends through the means for insulation, paragraphs 61 and 115;
 a first via proximate to a first edge of the substrate; and a second via proximate to a second edge of the substrate opposite the first edge, paragraph 16.
Muramatsu is silent regarding a fourth dielectric layer on the means for insulation, the substrate having an asymmetric structure about the core, the means for insulation comprising a first material including Ajinomoto build up film, the fourth dielectric comprising a second material different from the first material, the package extends further from the first side than the 
Wada discloses a package structure including teaching a fourth dielectric, 5 in Figure 2, on a means for insulation 4, wherein the substrate has an asymmetric structure about the core 2, and the package extends further from the first side than the second side, Figure 2 and paragraph 35. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a fourth dielectric layer on the third dielectric layer, the substrate to have an asymmetric structure about the core, and the package to extend further from the first side than the second side. One would have been motivated to do so in order to cover the front surface side of wirings while providing openings to connection terminals on the upper surface of the package, paragraph 46.
Wada does not disclose the means for insulation comprising a first material, the fourth dielectric comprising a second material different from the first material and at least two of the means for routing between each pair of adjacent means for connection.
Liang discloses a package including teaching a means for insulation layer 130 in Figure 10, comprising a first material including Ajinomoto build up film, and a fourth dielectric 410 comprising a second material (solder resist) different from the first material, paragraphs 20 and 27. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the means of insulation to comprise a first material including Ajinomoto build up film and the fourth dielectric to comprise a second material different from the first material. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one insulator for another. 

Liang does not disclose at least two of the means for routing between each pair of adjacent means for connection.
Horiuchi discloses a package structure including teaching at least two of means for routing 4 between each pair of adjacent means for connection 3a, paragraph 6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form at least two of the means for routing between each pair of adjacent means for connection. One would have been motivated to do so in order to provide a high density of interconnections, paragraph 4.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 2011/0316170) in view of Wada et al. (US 2015/0313015), Liang et al. (US 2015/0194404), and Horiuchi et al. (US 2009/0133917) as applied to claims 1 and 10 above and further in view of Kang et al. 9US 2015/0001705).
In reference to claims 2 and 11, Muramatsu in view of Wada, Liang, and Horiuchi does not disclose the surface of each of the plurality of pads is approximately 0 to 4 µm flat depth below the surface of the third dielectric layer and the surface of each of the plurality of traces is approximately 0 to 4 µm flat depth below the surface of the third dielectric layer.
Kang et al. (US 2015/0001705) discloses a package including teaching the surface of each of the plurality of pads, 120 in Figure 3, is approximately 0 to 4 µm flat depth below the surface of the dielectric layer 302 and the surface of each of the plurality of traces 124 is approximately 0 to 4 µm flat depth below the surface of the third dielectric layer, paragraphs 53 and 54. It would have been obvious to one of ordinary skill in the art before the effective filing .

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 2011/0316170) in view of Wada et al. (US 2015/0313015), Liang et al. (US 2015/0194404), and Horiuchi et al. (US 2009/0133917) as applied to claims 1 and 10 above and further in view of Williamson et al. (US 2015/0021762).
	In reference to claims 3 and 12, Wada discloses the fourth dielectric layer 5 comprises a solder resist material, paragraph 66, as does Liang in layer 410, paragraph 27.
Muramatsu in view of Wada, Liang, and Horiuchi does not disclose the third dielectric layer is between approximately 10 to 20 µm in thickness.
Williamson et al. (US 2015/0021762) discloses a package structure including teaching a dielectric layer, 130 in Figure 1, between approximately 10 to 20 µm in thickness, Paragraph 20. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the third dielectric layer to be between approximately 10 to 20 µm in thickness. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).

Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 2011/0316170) in view of Wada et al. (US 2015/0313015), Liang et al. (US 2015/0194404), and Horiuchi et al. (US 2009/0133917) as applied to claims 1 and 10 above and further in view of Yoda et al. (US 2009/0284943).
In reference to claims 4, 5, 13, and 14, Muramatsu in view of Horiuchi implies the distance between one of the plurality of pads and an adjoining one of the plurality of traces is less than approximately 15 µm and between approximately 5 to 15 µm, paragraph 8 of Horiuchi.
Yoda et al. (US 2009/0284943) discloses a package including teaching, in Figure 2C, the distance between one of the plurality of pads 2 and an adjoining one of the plurality of traces 6 is less than approximately 15 µm and between approximately 5 to 15 µm, paragraph 41. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the distance between one of the plurality of pads and an adjoining one of the plurality of traces to be less than approximately 15 µm and between approximately 5 to 15 µm. One would have been motivated to do so in order to provide a dense interconnect structure, paragraph 3.

Conclusion                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R JUNGE/Primary Examiner, Art Unit 2897